435 F.2d 169
UNITED STATES of America, Plaintiff-Appellee,v.Robert DAVIS and Frank E. Walker, Defendants-Appellants.
No. 29202.
United States Court of Appeals, Fifth Circuit.
December 2, 1970.
Rehearing Denied December 28, 1970.

Walter C. Shea, Jacksonville, Fla., for Davis.
S. Perry Penland, Jacksonville, Fla., for Walker.
John L. Briggs, U. S. Atty. Middle District of Florida, Allan P. Clark, Asst. U. S. Atty. Middle District of Florida, for appellee.
Before TUTTLE, DYER and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.2


Notes:


2
 See N. L. R. B. v. Amalgamated Clothing Workers of America, 430 F.2d 966, [5 Cir., 1970]